Per curiam.
This disciplinary matter is before the Court on two notices of discipline seeking disbarment against Curtis Glen Shoemaker. The notices allege violations of Rules 1.15 (I), 1.15 (II), 8.1,1.3,1.4, 3.2 and 1.16 of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. The maximum penalty for a violation of Rules 1.15 (I), 1.15 (II), 8.1, and 1.3 is disbarment and for Rules 1.4, 3.2 and 1.16 is a public reprimand. Shoemaker was personally served with the notices of discipline, but failed to reject them. Shoemaker is thus in default, has no right to an evidentiary hearing, and is subject to such discipline as the Court may determine. Bar Rule 4-208.1.
Pursuant to his default, the following facts are deemed admitted: In February 2006, Shoemaker issued four checks from his escrow account that were returned for insufficient funds. Two were issued to third parties and two he drew himself. He refused to respond to the State Bar’s inquiry regarding the insufficient fund notices. Additionally, in March 2006, Shoemaker was retained to represent a client in civil litigation and was paid a retainer fee of $ 1,750. Shoemaker failed to do any work on the matter, closed his office, failed to communicate with the client, failed to return the client’s file, and failed to refund any of the retainer fee. Shoemaker also failed to respond to the State Bar’s notice of investigation.
Shoemaker has a prior disciplinary record: in 1994 he was suspended for two years, In the Matter of Shoemaker, 264 Ga. 625 (449 SE2d 291) (1994) and in 1997 he received a public reprimand, In the Matter of Shoemaker, S97Y0826 (April 11, 1997).
Having reviewed the record, we agree that disbarment is the appropriate sanction. It is hereby ordered that the name of Curtis *471Glen Shoemaker be removed from the rolls of persons authorized to practice law in the State of Georgia. Shoemaker is reminded of his duties pursuant to Bar Rule 4-219 (c).
Decided September 24, 2007.
William P. Smith III, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.